Title: Circular to the Commanding Officers of Various Pennsylvania Regiments, 16 May 1777
From: Washington, George
To: Commanding Officers of Various Pennsylvania Regiments



Sir
Head Quarters Morris Town 16. May 1777.

When I wrote you on the 12th March (to which no answer is yet received) directing a return of your Battalion, the inoculation of your men who had not had the small pox, and the sending immediately to the Army such as had it under proper Officers, I hoped to see a considerable part of your Battalion in the Feild before this. But the last return of it, now at  informs me that I was mistaken.
Our present situation compels me to order you to repair to your Battalion. Justice to it, and to the Service, calls upon you to do so without loss of time. Such of your Recruits, as are equipped and over the small pox, must follow under proper Officers. You will leave your Lieutt Colo. behind, to superintend the recruiting Service, and provide all necessaries, with positive orders to exert his utmost activity in the discharge of this important duty, and to see that the inferior Officers do not spend their time in dissipation, as I am told is too generally the case. I am &ca

G. Washington

